96 F.3d 1433
John Hollawellv.Joseph D. Lehman, Commissioner, Laurence J. Reid, ExecutiveDeputy Commissioner, Martin L. Dragovich, Superintendent,Sci-Mahaney, John Stepanik, Superintendent, Sci-Dallas,Edward Klem, Deputy Superintendent, at Sci-Mahaney, FrancisD. Phillips, Deputy Superintendent, at Sci-Mahaney, James J.Welby, Hearing Examiner of Doc, Edgar Kniess,
NO. 96-1039
United States Court of Appeals,Third Circuit.
Aug 01, 1996

Appeal From:  E.D.Pa., No. 94-cv-06323,
Buckwalter, J.


1
AFFIRMED.